Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed October 13, 2021 has been entered.  Claims 1-20 are pending in this application, with claim 19 withdrawn from consideration as directed to a non-elected invention.  Thus claims 1-18 and 20 are examined herein.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (U.S. Patent 5,156,807) in view of Nakanose et al. (U.S. Patent 5,478,524) and further in view of Shimizu et al. (U.S. Patent 6,007,923).
Nagata discloses titanium-based alloys containing rare earth elements.  In Table 1 of Nagata, Alloy no. 16 contains amounts of Al, V, Fe, O and Nd such that it meets the limitations of instant claims 1-3 and 11.  With respect to claim 10 as amended, Nagata col. 1, ll. 18-20 indicates that the prior art alloys are useful as parts of an aircraft.  With respect to claims 12 and 13, Nagata col. 4, ll. 19-23 indicates that the prior art alloys may contain amounts of Sn and Zr as presently claimed.

a) Nakanose col. 5, l. 40 indicates that Ti-6Al-4V alloys (as used by Nagata) are known to be alpha-beta alloys.
b) Nagata is directed to alloys containing rare earth metals in general, which would include not only Nd (as in the specific examples of Nagata), but also elements such as Dy or Er.  Then, Nakanose indicates specific examples of Ti-Al alloys containing rare earth elements, where the rare earth element is alternatively Nd, Dy or Er; see Tables 5 and 6 of Nakanose.  In other words, Dy and Er can be considered to be known alternatives to Nd in the art of titanium-based alloys containing aluminum.
c) With respect to microstructure, the examiner is interpreting the term “refined beta grains” as referring to what is disclosed in para. [0044-0048] of the present specification, namely that the lanthanide elements limit growth of large grains in the beta phase resulting in a finer grain size in the solidified microstructure of the claimed alloy.  Shimizu is directed to titanium alloys containing rare earth elements, i.e. is in a similar field of endeavor as Nagata.  Shimizu indicates it was known in the art, at the time of filing of the present invention, that the addition of the rare earth elements inhibits the coarsening of crystal grains in such alloys.  See, for instance, Shimizu col. 4, ll. 42-54.  Therefore the last two lines of claim 1 as amended merely state what one of skill in the art would expect in a Ti-base alloy containing rare earth elements.
Thus, the combined disclosures of Nagata et al., Nakanose et al. and Shimizu et al. would have suggested an alloy as presently claimed to one of ordinary skill in the art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al.  in view of Nakanose et al. and Shimizu et al., as above, and further in view of Mollenhauer et al. (U.S. Patent 5,433,603).
Nagata, Nakanose and Shimizu do not disclose any alloy in the form of a wire as presently claimed.  Mollenhauer indicates it was known in the art, at the time of filing of the present invention, to produce alpha-beta titanium alloys in the form of a wire.  Mollenhauer further indicates specific advantages of such alloys as opposed to beta alloys; see Mollenhauer col. 2, ll. 14-37.  Based on this disclosure of Mollenhauer et al., an alloy as presently claimed would have been considered an obvious variant of the alloys as suggested by the combination of Nagata et al., Nakanose et al. and Shimizu et al.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. in view of Nakanose et al. and Shimizu et al., as applied to claim 1 above, and further in view of Amato et al. (U.S. Patent 5,074,907) or Griego (U.S. Patent 6,824,667).
Nagata, Nakanose and Shimizu do not specifically disclose a material in a form of powder particulates as recited in instant claim 9. Both Amato and Griego indicate that it was known in the art, at the time of filing of the present invention, to supply Tl-base alloys containing lanthanides in the form of particles. See, for instance, Amato col. 3, l. 65 thru col. 4, l. 48, or Griego col. 2, Il. 11-16.  Based on these disclosures of Amato et al. or Griego, an alloy in the form of powder particulates would have been considered at best to be an obvious variant of the alloys as suggested by the combination of Nagata et al., Nakanose et al. and Shimizu et al.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. in view of Nakanose et al. and Shimizu et al, as above, and further in view of the Siemers et al. Conference Paper.
None of Nagata, Nakanose or Shimizu are specifically directed to alloys comprising amounts of Mo or Si as presently claimed.  Siemers is directed to a study of titanium-based alloys containing aluminum and a rare earth element, i.e. is in the same field of endeavor as Nagata, Nakanose and Shimizu.  The paragraph immediately below the heading “Alloys, Material Production and Experiments” in Siemers indicates that alloys in that family and containing amounts of Mo or Si as presently claimed would be suitable candidates for adding such a rare earth element.  Based on this disclosure of Siemers et al., alloys as presently claimed would have been considered to be obvious variants of those as suggested by the combination of Nagata et al., Nakanose et al. and Shimizu et al.

			Response to Arguments
8.	In remarks filed with the response of October 13, 2021, Applicant notes that neither Nagata nor Nakanose, nor any of the secondary references previously applied against the claims in this application, disclose the microstructure as set forth in the last two lines of claim 1 as amended.  While Applicant is correct on that point, the examiner’s position is that the newly cited Shimizu references suggests that such a microstructure is merely that which would be expected in a titanium alloy that contains rare earth elements, i.e. in an alloy according to Nagata.  The examiner further notes that the term “refined beta grains” does not limit the grains to those of any particular size or configuration.  In any event, Applicant has not shown that this microstructure is in fact any different from the microstructures of the prior art materials.
Allowable Subject Matter
9.	Claims 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 20 is allowable over the prior art of record.  The prior art does not disclose or suggest an alloy as claimed and comprising an amount of niobium as defined in claim 14.  Nor does the prior art disclose or suggest an alloy comprising the combination of elements as set forth in claims 17, 18 or 20.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        December 6, 2021